Deen, Presiding Judge.
It is generally held that statutory limitation on the period of time in which an appeal from a judicial decision may be taken is jurisdictional. Farmers’ & Traders’ Nat. Bank v. Willis, 122 Ga. 563 (50 SE 366); Turner v. Walters, 105 Ga. App. 852 (125 SE2d 703); 4A CJS 143, Appeal & Error, § 458. This appeal by the taxpayer to the superior court from an adjudication of the Board of Equalization of Madison County was filed on the thirty first day after the decision of that board was mailed as shown by the date stamp on the registered letter containing the decision and statement of procedures for appeal. Under Code §§ 92-6912 (6) (B) and 92-6912 (5) (F) (3) the appeal must be filed within 30 days from the date on which the decision of the local Board of Equalization is mailed by registered mail to the taxpayer. It follows that the superior court properly sustained the appellee’s motion to dismiss the appeal for failure to file within the time period prescribed by law.
Argued July 7, 1977
Decided July 12, 1977.
Lester A. Webb, pro se.
Graham & Graham, Felix P. Graham, Jr., for appellees.

Judgment affirmed.


Webb and Marshall, JJ., concur.